Citation Nr: 0702598	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  02-03 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran presented testimony at a hearing before a Hearing 
Officer at the RO in September 2002.  A transcript of the 
hearing is associated with the veteran's claims folder.

The veteran's appeal was previously before the Board in 
November 2003, at which time the Board remanded the case for 
further evidentiary development by the originating agency.  
The case has now been returned to the Board for further 
appellate action.

The Board notes that the issue of entitlement to a 
compensable disability rating for tinea barbae was addressed 
in a statement of the case provided to the veteran in June 
2004.  In the cover letter sent with the statement of the 
case, the veteran was informed of the requirement that he 
submit a substantive appeal within 60 days to perfect an 
appeal on this issue.  He did not do so.  Instead, he 
submitted a new claim for an increased rating for the 
disability in January 2005.  In an October 2006 rating 
decision, he was granted an increased evaluation of 30 
percent for the disability.  The record before the Board does 
not reflect that he has submitted a notice of disagreement 
with the October 2006 rating decision.  Accordingly, this 
matter is not currently before the Board.  


FINDING OF FACT

The veteran did not engage in combat with the enemy, and the 
occurrence of a claimed in-service stressor supporting the 
current diagnosis of PTSD is not established by credible 
supporting evidence.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in letters sent in December 2000 and 
March 2001, prior to the initial adjudication of the claim, 
the RO informed the veteran of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although the letters did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should submit such 
evidence or provide the RO with the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  The record also reflects that in 
a November 2006 letter, the RO provided the veteran with the 
required notice with respect to the disability-rating and an 
effective-date elements of his claim for service connection 
for PTSD.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the record reflects that all indicated development 
to verify the veteran's alleged stressors has been completed.  
Neither the veteran nor his representative has identified any 
outstanding evidence which could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Factual Background

Service personnel records indicate that the veteran served on 
active duty from September 1990 to March 1993 and that he was 
assigned to the 514th Maintenance Company, 17th MSB at Saudi 
Arabia in support of Operation Desert Storm, from January 23, 
1991, to August 28, 1991.  The veteran was awarded the 
Southwest Asia Service Medal and the Kuwait Liberation Medal 
at the time of his discharge.  In April 1995, he was also 
awarded the Good Conduct Medal by the Army Board for 
Correction of Military Records.

Service medical records from September 21, 1990, to March 20, 
1993, show that the veteran was seen on two different 
occasions for complaints of insomnia; once after the death of 
a relative, and another time, after a New Year's Eve party in 
which he reportedly consumed several glasses of alcohol.  
These records do not show that he was found to have a 
psychiatric disorder or that he complained of stress 
resulting from trauma.

Outpatient treatment records from the VA Medical Center in 
East Orange, New Jersey dated from April 1993 to September 
2000 show that the veteran received psychotherapy and 
medication management for depression, and a diagnosis in 
January 2000 of adjustment disorder with depressed mood, rule 
out PTSD.  These records also indicate that the veteran was 
incarcerated for two to three years beginning in 1997, and 
that upon his release from prison, he began to feel depressed 
and to have nightmares and flashbacks and he reported that he 
did not want to leave his apartment.  The veteran also 
reported that he was frustrated due to his inability to 
secure employment since his release from prison.  

In December 2000, the RO sent the veteran a letter, 
requesting that he submit evidence to enable the RO to verify 
the stressful events he alleged were the cause of his PTSD.  
The veteran failed to respond to the RO's request for 
evidence.

The veteran was diagnosed with PTSD and depression during a 
May 2001 VA psychiatric examination.  At that time, the 
veteran reported that during service, he experienced such 
stressful events as being required to retrieve wounded and 
dead soldiers during the Gulf War.  He also reported that he 
was involved in a motor vehicle accident during service where 
he sustained an injury to his face with resulting scars.  The 
examiner also noted the veteran's report of a history of 
incarceration for two to three years beginning in 1997; his 
prolonged history of unemployment following his release from 
prison; and the veteran's report of not wanting to leave his 
apartment since being released from prison.

The veteran presented testimony at a hearing before a Hearing 
Officer at the RO in September 2002.  During his testimony, 
the veteran claimed that while on active duty in Iran, during 
the Gulf War, he fell on a barb wire fence and received a 
stab wound on the side of his rib while attempting to catch a 
fellow soldier who fell off of a tractor trailer full of 
supplies.  The veteran also claimed during his testimony that 
he was constantly surrounded by gunfire between the enemy and 
his own unit when making deliveries, and that he witnessed 
many casualties and was required to retrieve the bodies of 
wounded and dead American soldiers during his tenure on 
active duty in Iran.  According to the veteran, these 
stressful experiences led to his May 2001 diagnosis of PTSD.  

In November 2003, the Board issued a Remand, directing the 
originating agency to request the assistance of the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in verifying the veteran's alleged in-service 
stressors.

Outpatient treatment records from the VA Medical Center in 
East Orange, New Jersey dated from December 2004 to July 2005 
generally show treatment for PTSD and other disorders.  

The RO complied with the Board's November 2003 remand 
directives, and in March 2006, the USASCRUR submitted a 
report with the following findings:  The 514th  Maintenance 
Company (514th Maint Co) was located at Log Base Pulaski and 
was assigned to the 171st Corps Support Group (171st CSG) 
attached to the XVIII Airborne Corps in Saudi Arabia during 
Operation Desert Shield/Storm during 1990-1991.  A 1990-1991 
unit history submitted by the 171st CSG documents that the 
171st CSG played a major role in providing critical 
logistical support to the 24th Infantry Division, enabling 
combat elements to displace over 250 miles, reach tactical 
objectives far ahead of schedule and sustain the fight at the 
most critical moments of the ground offensive.  However, the 
report also indicates that the history does not document any 
incidents involving the 514th Maint Co, any incidents of the 
unit coming under enemy fire, or the retrieval of American 
dead and wounded.  A 1990-1991 chronology submitted by the 
XVIII Airborne Corps documents combat incidents and Scud 
attacks involving several units but, it does not mention any 
incidents involving the 514th Maint Co or the 171st CSG or any 
Scud attacks at LB Pulaski.  After extensive research, the 
USASCRUR was unable to locate 1990-1991 unit records 
submitted by the 514th Maint Co.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In the case at hand, the veteran's service records do not 
show that he engaged in combat with the enemy and the veteran 
has no award or decoration that would suggest that he engaged 
in combat with the enemy.  In fact, in an April 1995 decision 
by the Army Board for Correction of Military Records, the 
veteran's request to be awarded the Humanitarian Service 
Medal (awarded to members of the Army Forces of the U.S. who 
distinguished themselves by meritorious direct participation 
in a Department of Defense approved significant military act 
or operation of a humanitarian nature) was denied.  In 
addition, the March 2006 report from the USASCRUR discussed 
above does not provide any evidence of the veteran being 
involved in combat during the Gulf War.  In view of the 
evidence showing that the veteran did not receive any award 
indicative of his participation in combat; the report from 
the USASCRUR; and the Board's determination that the 
veteran's statements are not sufficiently credible to 
establish his participation in combat, credible supporting 
evidence is required to establish the occurrence of a 
stressor supporting a diagnosis of PTSD.

The veteran has been diagnosed with PTSD.  VA medical records 
including mental health examinations note that the diagnosis 
was based on the veteran's claimed reports of stressful 
events which allegedly took place during his tour of duty in 
Iran during the Gulf War.

The primary impediment to service connection is the absence 
of a verified in-service stressor upon which PTSD was 
diagnosed.  That is, there is no evidence of record to 
corroborate the injury from a fall onto a barb wire fence the 
veteran alleged he sustained while helping a fellow soldier.  
Nor is there evidence to corroborate the veteran's claims of 
exposure to gunfire while delivering supplies or retrieving 
dead and wounded bodies.  Moreover, the veteran's account 
regarding a motor vehicle accident in which he sustained 
facial scars has not been verified.  

The general information provided by the veteran is not 
sufficient to permit verification of the alleged stressors.

The Board is aware that examiners have suggested that the 
veteran's PTSD is related to his military service based on 
the occurrence of alleged stressors.  However, credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


